Exhibit 10.26

EXECUTION COPY

 

Loan Agreement

 

This Loan Agreement (this “Agreement”) is made and entered into by and between
the parties listed below on the 19th day of October, 2004 in Beijing:

 

  (1) Lenovo-AsiaInfo Technologies, Inc. (“Lender”), a limited company duly
organized and existing under the laws of the People’s Republic of China (“PRC”
or “China”) with its address at Room 301-310, Zhongdian Information Tower, No.6
Zhongguancun South Street, Haidian District, Beijing 100086, P.R. China; and

 

  (2) Legend Holdings Limited (“Borrower”), a limited company duly organized and
existing under the laws of the PRC with its address at 10th Floor, Tower A,
Rongke Information Center, No. 2 Academy of Sciences Southern Road, Haidian
District, Beijing, China.

 

Each of Lender and Borrower shall be hereinafter referred to as a “Party”, and,
collectively, the “Parties”.

 

Whereas, Lender intends to provide Borrower with a loan to be used under this
Agreement and the Parties hereto wishes to set out their respective rights and
obligations under such loan. After friendly consultation, the Parties agree as
follows:

 

1. Loan

 

  1.1 In accordance with the terms and conditions of this Agreement, Lender
agrees to provide a loan in the amount of Renminbi Twelve Million Two Hundred
Forty Thousand (RMB12,240,000.00) (the “Loan”) to Borrower. The Loan shall have
a term of seven years plus two months, and shall become due and payable on
December 19, 2011 (the “Maturity Date”) unless otherwise agreed by the Parties
in writing.

 

1



--------------------------------------------------------------------------------

  1.2 Lender agrees to remit the Loan to an account designated by Borrower
within 20 business days after the date of this Agreement, provided that all the
conditions precedent in Section 2 are fulfilled. Borrower shall provide Lender
with a written receipt of the Loan upon receiving the Loan. The Loan provided by
Lender under this Agreement shall inure to Borrower’s benefit only and not to
Borrower’s successors or assigns.

 

  1.3 The Loan under this Agreement shall be interest-free.

 

2. Conditions Precedent

 

The obligation of Lender to provide the Loan to Borrower contemplated in Section
1.1 shall be subject to the satisfaction of the following conditions, unless
waived in writing by Lender.

 

  2.1 Lender receives the written receipt of the Loan issued by Borrower
according to Section 1.2.

 

  2.2 All the representations and warranties by Borrower in Section 3.2 are
true, complete, correct and not misleading.

 

  2.3 No event which may affect Borrower’s performance of its obligations under
this Agreement has occurred or is expected to occur.

 

3. Representations and Warranties

 

2



--------------------------------------------------------------------------------

  3.1 Between the date of this Agreement and the date of termination of this
Agreement, Lender hereby makes the following representations and warranties to
Borrower:

 

  3.1.1 Lender is a company duly organized and legally existing in accordance
with the laws of China;

 

  3.1.2 This Agreement shall constitute Lender’s legal, valid and binding
obligations, and shall be enforceable in accordance with its terms.

 

  3.2 Between the date of this Agreement and the date of termination of this
Agreement, Borrower hereby makes the following representations and warranties:

 

  3.2.1 Borrower is a company duly organized and legally existing in accordance
with the laws of China; and

 

  3.2.2 This Agreement shall constitute Borrower’s legal, valid and binding
obligations, and shall be enforceable in accordance with its terms.

 

4. Liability for Default

 

  4.1 In the event a Party breaches this Agreement or otherwise causes the
non-performance of this Agreement in part or in whole, such Party shall be
liable to the other Party for such breach and shall compensate the other Party
for all damages (including litigation and attorney fees) resulting therefrom. In
the event that both Parties breach this Agreement, each Party shall be liable
for its respective breach.

 

5. Notices

 

  5.1 All notices and other communications required or permitted to be given
pursuant to this Agreement by a Party shall be delivered personally or sent by
registered mail, postage prepaid, by a commercial courier service or by
facsimile transmission to the address of the other Party set forth below. A
confirmation copy of each notice shall also be sent by email to such other
Party. The dates on which notices shall be deemed to have been effectively given
shall be determined as follows:

 

3



--------------------------------------------------------------------------------

  5.1.1 Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of
delivery.

 

  5.1.2 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).

 

  5.2 For the purpose of giving notices, the contact details of the Parties are
as follows:

 

  Lender: Room 301-310, Zhongdian Information Tower, No.6 Zhongguancun South
Street, Haidian District, Beijing 100086, P.R. China

       Attn: Yu Dong

       Phone: +86-10-6250 1658

       Facsimile: +86-10-6250 1665

       E-mail: dongyu@asiainfo.com

 

  Borrower: 10th Floor, Tower A, Rongke Information Center, No. 2 Academy of
Sciences Southern Road, Haidian District, Beijing, China

       Attn: Hu Jingshan

       Phone: +86-10-6250 9440

       Facsimile: +86-10-6250 9165

 

4



--------------------------------------------------------------------------------

       E-mail: hujs@legendholdings.com.cn

 

  5.3 Any party may at any time change its contact details for notices by
delivering a notice to the other party setting forth its new contact details in
accordance with the terms hereof.

 

6. Duty to Maintain Confidentiality

 

The Parties acknowledge that any oral or written information exchanged between
them with respect to this Agreement is confidential information. The Parties
shall maintain the confidentiality of all such information, and without the
written consent of other Party, a Party shall not disclose any relevant
information to any third party, except in the following circumstances: (a) such
information is or will be in the public domain (provided that this is not the
result of a public disclosure by the receiving party); (b) information disclosed
as required by applicable laws or rules or regulations of any stock exchange; or
(c) information required to be disclosed by a Party to its legal counsel or
financial advisor regarding the transaction contemplated hereunder, and such
legal counsel or financial advisor are also bound by confidentiality duties
similar to the duties in this section. Disclosure of any confidential
information by any staff member or agent hired by a Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for such breach under this Agreement. This section shall survive
the termination of this Agreement for any reason.

 

7. Governing Law and Resolution of Disputes

 

  8.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes shall be governed
by the laws of China.

 

  8.2 Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, shall be settled by
arbitration at the Hong Kong International Arbitration Center (“HKIAC”) under
the UNCITRAL Arbitration Rule. For the purpose of such arbitration, there shall
be a board of arbitration (the “Board of Arbitration”) consisting of three
arbitrators, each Party shall select one (1) member and the third member shall
be selected by mutual agreement of the other members, or if the other members
fail to reach agreement on a third member within twenty (20) days after their
selection, such third member shall thereafter be selected by the HKIAC upon
application made to it for such purpose. The language used such arbitration
shall be English, and the place of arbitration shall be in Hong Kong at HKIAC.
Any such arbitration shall be administered by HKIAC in accordance with HKIAC
Procedures for Arbitration in force at the date of this Agreement including any
additions to the UNCITRAL Arbitration Rules as are therein contained. The
decision by the Board of Arbitration shall be final and binding on the Parties.

 

5



--------------------------------------------------------------------------------

  8.3 Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

8. Miscellaneous

 

  9.1 This Agreement shall become effective on the date thereof.

 

  9.2 This Agreement shall be written in both Chinese and English language. The
Parties hereto shall execute two originals of this Agreement, one for each
Party, and each original shall have equal legal validity. In case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

6



--------------------------------------------------------------------------------

  9.3 This Agreement may be amended or supplemented through written agreement by
and between Lender and Borrower. Such written amendment agreement and/or
supplementary agreement executed by and between Lender and Borrower shall form
an integral part of this Agreement, and shall have the same legal validity as
this Agreement.

 

  9.4 In the event that one or several of the provisions of this Agreement are
found to be invalid, illegal or unenforceable in any aspect in accordance with
any laws or regulations, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected or compromised in
any aspect. The Parties shall strive in good faith to replace such invalid,
illegal or unenforceable provisions with effective provisions that accomplish to
the greatest extent permitted by law the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

  9.5 The attachments (if any) to this Agreement shall be an integral part of
this Agreement and shall have the same legal validity as this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of each of the Parties
hereto have executed this Agreement on October 19, 2004.

 

 

 

Lender: Lenovo-AsiaInfo Technologies, Inc.

 

By: /s/ Yu Bing

Name: Yu Bing

Title: President and Chief Executive Officer

 

Borrower: Legend Holdings Limited

 

By: /s/ Tang Xudong

Name: Tang Xudong

Title: Vice President

 

8